DETAILED ACTION

Claims 1, 5 and 6 have been amended. Claims 9-15 have been withdrawn
and cancelled as a non-elected embodiment. New claims 16-18 have been added. Claims 1-8 and 16-18 remain pending in the application.
Claim 1 is independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment and Arguments

	Applicant's arguments regarding rejection under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered.

Claim 1 has been amended to specify:

 retrieving characteristics of the facility from the database, the characteristics of the facility comprising at least one insulation factor; and 
the estimate of consumption of energy by the at least one building component also based the characteristics of the facility.

In the remarks, applicant argues in substance that:
Fausek does not teach electronically retrieving an energy signature from a database related to the at least one building component.
The examiner respectfully submits that applicant has overlooked the fact that Fausek teaches electronically retrieving an energy signature from a database related to the at least one building component ([0021] [0032] [0034] [0035] energy management server 110 generates power usage reports and sends the reports, the reports including information on power consumption per device with detailed breakdown - energy signature, as shown in Fig. 3A). Therefore applicant argument is not persuasive.

Applicant’s other arguments with respect to amended claims have been fully considered but in moot in view of new ground of rejection.

Matsubara US 20050096797 A1, Matsui US 20040254686 A1 and Ewing US 20090234512 A1 are introduced in response to amended claims.


identifying at least one building component (Fig. 1 [0026] unit 110a, 111a, 112a) associated with a facility (Fig. 1 [0026] building 190); 
electronically retrieving an energy signature from a database related to the at least one building component, the energy signature including a time sequence of an energy product consumption over a fixed period of time (Figs. 2 & 4 [0047] [0048] [0052] [0053] [0058] receiving energy consumption data and operation data of a unit, retrieving the energy consumption ratio per hour in one day);
retrieving characteristics of the facility from the database ([0035] information on an area including data for calculating heat load), and
displaying on a display an estimate of consumption of energy by the at least one building component based on the energy signature and the characteristics of the facility (Fig. 2 [0062]-[0065] energy consumption for future period of time are estimated based on model, Fig. 5 [0072] estimated energy consumption for future period of time are displayed).
Matsubara does not explicitly teach the characteristics of the facility comprising at least one insulation factor.
Matsui teaches the characteristics of the facility comprising at least one insulation factor ([0038] heat conductivities of wall, window, floor or ceiling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsubara to incorporate the teachings of Matsui because they all directed to building energy management. Including at least one insulation factor will help determine heat flow from indoor to outdoor.

Another iteration of claim analysis has been made. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara, in view of Matsui.

Regarding claim 1, Matsubara teaches a method comprising:
identifying at least one building component (Fig. 1 [0026] unit 110a, 111a, 112a) associated with a facility (Fig. 1 [0026] building 190); 
electronically retrieving an energy signature from a database related to the at least one building component, the energy signature including a time sequence of an energy product consumption over a fixed period of time (Figs. 2 & 4 [0047] [0048] [0052] [0053] [0058] receiving energy consumption data and operation data of a unit, retrieving the energy consumption ratio per hour in one day);
retrieving characteristics of the facility from the database ([0035] information on an area including data for calculating heat load), and

Matsubara does not explicitly teach the characteristics of the facility comprising at least one insulation factor.
Matsui teaches the characteristics of the facility comprising at least one insulation factor ([0038] heat conductivities of wall, window, floor or ceiling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsubara to incorporate the teachings of Matsui because they all directed to building energy management. Including at least one insulation factor will help determine heat flow from indoor to outdoor.
Matsubara teaches:

    PNG
    media_image1.png
    791
    562
    media_image1.png
    Greyscale

In a building 190, a Building Energy Management System (BEMS) center module 101 in charge of conducting energy management for the building 190 and a Building Automation (BA) server 102 are electrically connected to a BA communication line 120. The BEMS center module 101 not only gathers information on operation of units in the building 190 and their consumption of energy detected by field controllers 110b-116b so as to control the energy consumption, but also control the units in the building through the field controllers 110b-116b. The BA server 102, which gathers information detected by the filed controller 110b-116b as well as the BEMS center module 101, … The BA server 102 also serves as a gateway between the intranet 130 and the BA communication line 120. On the other hand, an appliance 110a with a socket, a lighting system 111a, an air conditioning system 112a, a disaster prevention system 113a, a security system 114a, an elevator system 115a and an environment monitoring system 116a are electrically connected to the BA communication line 120 via the field controller 110b-116b, respectively. .... Information on operation and detected data for each of the appliance and systems 110a through 116a are sent from the field controllers 110b through 116b to the BEMS center module 101 and the BA server 102 via the BA communication line 120. Energy consumption by each of the appliance and systems 110a through 116a is measured respectively, or it is grouped into a unit of floor or feeder in case of electricity and measured by energy measurement modules 110c-115c, and sent to the BEMS center module 101 and the BA server 102 via a field controller 118.

    PNG
    media_image2.png
    788
    586
    media_image2.png
    Greyscale

[0047] In step 210, the remote control server 150 obtains recorded information on the operation of a unit, environmental measurement data and energy consumption data for electricity, gas, water, oil and the like from the BA server 102. The information about operation of a unit includes a history of setting temperatures, water temperatures at an inlet and an outlet of a heat exchanger and occurrence of malfunctions for a package air conditioner. An environmental measurement data includes temperatures, humidity and illumination of a room of the building 190.
[0048] In step 212, the remote control server 150 receives meteorological data from the meteorological information server 160. Data covering 2 a.m. on a previous day meteorological data includes ambient temperatures, relative humidity, vertical quantities of total solar radiation, wind velocities and the like….

    PNG
    media_image3.png
    717
    535
    media_image3.png
    Greyscale

[0052] After the interpolation for lost data, the remote control server 150 adjusts a time interval for data to meet that for an energy consumption model if it is necessary…. 
[0053] In step 220, the remote control server 150 searches energy consumption and operation of units for wasteful energy consumption…. 
[0058] A first method is to check ratios of lighting devices in operation obtained from the BA server 102 or ratios obtained from rated capacities of units and consumption of electricity. …
The area database relates to information on an area which the facility is in charge of controlling. In case of an air conditioning facility, for example, the information includes the following items per unit area for which calculation of heat load should be conducted: an area ID, a name of area, data for calculating heat load and a prioritized rank in terms of a time zone….
[0062] It is possible to determine an operational time zone for an air conditioner in the similar manner as that of a lighting device…. 
[0063] In step 230, the remote control server 150 executes a prediction for energy consumption for a previous day (2 a.m. of a previous day to 2 a.m. of a current day) with an energy consumption model based on meteorological data and actual data of operation of units. In step 232, the server 150 learns an energy consumption model based upon an error of prediction calculated in step 210 relative to measured energy consumption data obtained from the BA server 102…. 
…
[0065] The remote control server 150 starts implementation of energy management service after it has conducted learning of parameters over a period of time, for example one month…. 
[0066] In step 240, the remote control server 150 receives meteorological prediction data from the meteorological information server 160 for a following period of time for service, namely for a following one month. The server 150 predicts energy consumption and cost for the following month,…


    PNG
    media_image4.png
    733
    537
    media_image4.png
    Greyscale

Matsui teaches:
[0038] … The building framework member information 15 receives an index (also called as a "factor") indicating an amount of inflow and outflow of heat according to a difference of temperature between a part such as wall, window, floor or ceiling and the outside air. The heat conductivity of each part is desirable for this index. …



Regarding claim 3, Matsubara further teaches an estimated cost corresponding to the estimate of consumption of energy by the at least one building component ([0005] [0066] estimate energy consumption for the unit).

Regarding claim 4, Matsubara further teaches the report comprises an estimated greenhouse gas emission by the at least one building component ([0088]).

Regarding claim 5, Matsui further teaches the characteristics of the facility comprise at least one of: insulation factors of walls in the facility and insulation factors of windows in the facility ([0038]).

Regarding claim 6, Matsubara further teaches the characteristics of the facility further comprise at least one of: load factors of the facility ([0035] heat load) and historical seasonal usage information of the facility ([0091] [0160]).

Regarding claim 8, Matsui further teaches determining one or more thermal properties of an envelope of the facility ([0038]).



Regarding claim 17, Matsubara further teaches comparing the measured sensor data to the energy signature ([0050] [0052] [0053]).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara in view of Matsui as applied to claims 1-6, 8 and 16-17 above, further in view of Ewing.

Regarding claims 7 and 18, neither Matsubara nor Matsui explicitly further teaches determining at least one of: one or more energy ratings of the facility; compliance of the facility with one or more governmental regulations; and compliance of the facility with one or more trade group certifications.
Ewing teaches determining at least one of: one or more energy ratings of the facility; compliance of the facility with one or more governmental regulations; and compliance of the facility with one or more trade group certifications ([0172] [0229]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsubara to incorporate the teachings of Matsui because they all directed to facility energy management. Determining at least one of: one or more energy ratings of the facility; compliance of the facility with one or more governmental regulations; and compliance of the facility with .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frader_Thompson US 20090195349 A1 teaches generating power consumption report with properties of home insulation.
Levine US 4334275 A teaches identifying various energy consumption characteristics including building and window insulations in energy consumption audit.
Rowan US 20110016342 A1 teaches estimating power usage based on thermal profile.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T./
Patent Examiner, Art Unit 2115




/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115